Exhibit 10.2

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (the “Agreement”) is made and entered into as of the
6th day of September, 2007, by and between PHARMACOPEIA, INC., a Delaware
corporation (hereinafter, the “Company”), and Eric J. Liebler, an individual
(hereinafter, “Employee”).

RECITALS

WHEREAS, Employee shall be employed by the Company the capacity of Executive
Vice President, Corporate Development of the Company, pursuant to a Letter
Agreement between the Company and Employee, dated September 5, 2007 (the “Letter
Agreement”).

WHEREAS, the Company desires to provide certain benefits and payments to
Employee in the event of the termination of Employee’s employment with the
Company.

WHEREAS, Employee desires to accept such benefits and payments on the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of their mutual promises and intending to be
legally bound, the parties agree as follows:

1.             TERMINATION AND EFFECT OF TERMINATION.  Employee’s employment
hereunder is AT WILL and may be terminated at any time by the Company for any
reason.  In the event of termination of Employee’s employment, the Company shall
have no liability to Employee for compensation or benefits except as specified
in this Section 1 or as required by the Company’s benefits policy.

(a)           Termination By The Company For Cause.  Employee’s employment may
be terminated by the Company for Cause (as defined below) at any time upon
delivery of written notice to Employee.  Upon such a termination, the Company
shall have no obligation to Employee other than the payment of all accrued, but
unpaid, base salary and any unpaid expenses or expense reimbursements prior to
the effective date of such termination.  For purposes of this Agreement, “Cause”
means the occurrence of any one or more of the following events or conditions:

(i)            any gross failure on the part of Employee (other than by reason
of disability as provided in Section 1(e) below) to faithfully and
professionally carry out Employee’s duties or to comply with any other material
provision of this Agreement, which failure continues for thirty (30) days after
written notice detailing such failure is delivered by the Company; provided,
that the Company shall not be required to provide such notice in the event that
such failure (A) is not susceptible to remedy or (B) relates to the same type of
acts or omissions as to which notice has been given on a prior occasion;

(ii)           Employee’s dishonesty (which shall include without limitation any
misuse or misappropriation of the Company’s assets), or other willful misconduct
(including without limitation, any conduct on the part of Employee intended to
or likely to injure the business of the Company);

(iii)          Employee’s conviction of any felony or of any other crime
involving moral turpitude, whether or not relating to Employee’s employment;

1


--------------------------------------------------------------------------------


 

(iv)          Employee’s insobriety or use of drugs, chemicals or controlled
substances either (A) in the course of performing Employee’s duties and
responsibilities under this Agreement, or (B) otherwise affecting the ability of
Employee to perform the same;

(v)           Employee’s failure to comply with a lawful  written direction of
the Company; or

(vi)          any wanton or willful dereliction of duties by Employee.

(b)           Involuntary Termination By The Company Without Cause.  The Company
may involuntarily terminate Employee’s employment under this Agreement at any
time without Cause upon delivery of written notice to Employee.  Subject to the
provisions of Section 1(g) hereof (concerning a termination in connection with a
Change in Control (as defined in Section 1(g)), if Employee’s employment is
terminated involuntarily by the Company without Cause pursuant to this Section
1(b), the Company shall:

(i)              pay Employee all compensation and benefits accrued, but unpaid,
up to the effective date of termination of Employee’s employment;

(ii)             pay Employee, within thirty (30) days after the effective date
of termination of Employee’s employment, a lump sum amount equal to twelve (12)
months of Employee’s base salary in effect as of the effective date of
termination of Employee’s employment;

(iii)            pay  Employee, within thirty (30) days after the effective date
of termination of Employee’s employment, a lump sum pro rata portion of
Employee’s target incentive bonus for the calendar year in which Employee’s
employment is terminated as provided in this Section 1(b), such portion to be
based on the number of full months for which Employee was employed  during the
year of  termination;

(iv)          maintain Employee’s group medical coverage until the earlier of
(A) the end of a period of twelve (12) months following the effective date of
such termination, or (B) until such time as comparable medical coverage is
obtained by Employee; and

(v)           allow all vested options or other incentive securities to be
exercised pursuant to the terms of the option agreement or other agreements
under which such options or other incentive securities were granted.

(c)           Termination By Employee For Good Reason. 

(i)            Benefits.  Employee may terminate Employee’s employment under
this Agreement for Good Reason (as defined below) upon the provision of advance
written notice to the Company specifying in reasonable detail the events or
conditions upon which Employee is basing such termination.  Employee must give
such notice within ninety (90) days after the event that gives rise to Good
Reason.  The Company will be given the opportunity, but shall have no
obligation, to “cure” such events or conditions within thirty (30) days after
the provision by Employee of such notice.  Subject to the provisions of Section
1(g) hereof (concerning a termination in connection with a Change in Control),
if the Company elects in a written notice to Employee not to cure such events or
conditions or otherwise fails to so cure such events or conditions within such
thirty (30) day period, Employee may terminate his employment with the Company
for Good Reason pursuant to this Section 1(c) within thirty (30) days after the
expiration of the “cure” period.  In the event of such termination, the Company
shall:

2


--------------------------------------------------------------------------------


 

(A)          pay Employee all compensation and benefits accrued, but unpaid, up
to the effective date of termination of Employee’s employment;

(B)           pay Employee, within thirty (30) days after the effective date of
termination of Employee’s employment, a lump sum amount equal to twelve (12)
months of Employee’s base salary in effect as of the effective date of
termination of Employee’s employment;

(C)           pay Employee, within thirty (30) days after the effective date of
termination of Employee’s employment, a lump sum pro rata portion of Employee’s
target incentive bonus for the calendar year in which Employee’s employment is
terminated as provided in this Section 1(c), such portion to be based on the
number of full months for which Employee was employed during the year of
termination;

(D)          maintain Employee’s group medical coverage until the earlier of (A)
the end of  a period of twelve (12) months following the effective date of such
termination, or (B) until such time as comparable medical coverage is obtained
by Employee; and

(E)           allow all vested options or other incentive securities to be
exercised pursuant to the terms of the option agreement or other agreements
under which such options or other incentive securities were granted.

(ii)           Definition of “Good Reason.” For purposes of this Agreement,
“Good Reason” means any one or more of the following events or conditions:

(A)          a material diminution in Employee’s base compensation (other than
such a reduction applicable generally to substantially all employees of the
Company) (for this purpose, a “material diminution” means a reduction by more
than twenty percent (20%) in Employee’s annual base salary as in effect on the
date of this Agreement or as the same may be increased from time to time after
such date and prior to the delivery of such notice);

(B)           a material diminution in Employee’s authority, duties or
responsibilities from those in effect on the date of this Agreement (for this
purpose, a “material diminution” includes any change in the reporting
relationship between the Employee and the Chief Executive Officer (CEO)); a
material change in the geographic location at which Employee must perform
services (for this purpose, a “material change” means a change to a location
more than fifty (50) miles from Employee’s principal office location on the date
of this Agreement); or

(C)           any other action or inaction that constitutes a material breach by
the Company of this Agreement or the Letter Agreement.

(d)           Termination By Employee Without Good Reason (Voluntary
Resignation).  Employee may voluntarily resign Employee’s position and terminate
Employee’s employment under this Agreement without Good Reason at any time. 
Upon such a termination, the Company shall have no obligation to pay
compensation and provide benefits to Employee other than the payment of all
accrued and unpaid base salary and any other unpaid expenses or expense
reimbursements prior to the effective date of such termination.

(e)           Disability.  If Employee becomes disabled for more than one
hundred eighty (180) days in any twelve (12) month period, the Company shall
have the right to terminate Employee’s employment without further liability upon
written notice to Employee.  Without limiting the generality of the foregoing,
Employee shall be deemed disabled for purposes of this Agreement either (i) if
Employee

3


--------------------------------------------------------------------------------


 

is deemed disabled for purposes of any long-term disability insurance policy
paid for by the Company and at the time in effect, or (ii) if in the exercise of
the Company’s reasonable judgment, due to accident, mental or physical illness,
or any other reason, Employee cannot perform Employee’s duties.  In the event
the Company shall terminate Employee due to disability, as described above,
Employee shall be entitled to receive only those benefits provided under the
Company’s Long Term Disability Plan, and Employee’s stock options and other
incentive compensation grants will be treated under the applicable Disability
section of the 2004 Stock Incentive Plan (as amended, the “2004 Plan”) or any
other stock option or incentive compensation plan of the Company under which
they were granted. 

(f)            Death.  In the event of the death of Employee, this Agreement
shall automatically terminate and any obligation to continue to pay compensation
and benefits shall cease as of the date of Employee’s death, except for the
payment of all accrued, but unpaid, base salary and any other unpaid expenses or
expense reimbursements prior to the date of death.  In the event of Employee’s
death, Employee’s stock options and other incentive compensation grants shall be
treated under the applicable Death section of the 2004 Plan or any other stock
option or incentive compensation plan of the Company under which they were
granted.

(g)           Change In Control Termination.

(i)            Benefits.  In the event Employee’s employment under this
Agreement is terminated by the Company involuntarily without Cause or Employee
terminates Employee’s employment with the Company for Good Reason (as defined in
Section 1(c) above), in either case at any time during the period commencing two
(2) months before and ending twelve (12) months after the occurrence of a Change
in Control, the Company shall:

(A)          pay Employee all compensation and benefits accrued, but unpaid, up
to the effective date of termination of Employee’s employment;

(B)           pay Employee, within thirty (30) days after the effective date of
termination of Employee’s employment, a lump sum amount equal to eighteen (18)
months Employee’s base salary in effect as of the effective date of Employee’s
termination of employment;

(C)           pay Employee, within thirty (30) days after the effective date of
termination of Employee’s employment, a lump sum amount equal to one hundred and
fifty percent (150%) of Employee’s target incentive bonus;

(D)          maintain Employee’s group medical coverage until the earlier of 
the end of a period of eighteen (18) months following the effective date of
termination, or (B) such time as comparable medical coverage is obtained by
Employee. 

Anything contained in this Section to the contrary notwithstanding, Employee
shall not be entitled to any of the benefits set forth in this Section 1(g)(i)
if Employee either resigns and terminates such employment voluntarily (other
than for Good Reason, as described above) or is terminated by the Company for
Cause.

For purposes of Section 1(g) hereof, the term “Company” shall include any
Acquiring Company (as defined below), and all obligations of the Company under
such Section shall be assumed by any Acquiring Company.

(ii)           Stock Options.  In the event Employee’s employment under this
Agreement is terminated by the Company involuntarily without Cause or Employee
terminates his employment with the Company for Good Reason, in either case at
any time during the period

4


--------------------------------------------------------------------------------


 

commencing two (2) months before and ending twelve (12) months after the
occurrence of a Change in Control:

(A)          notwithstanding anything to the contrary contained in the 2004 Plan
or any other stock option or incentive compensation plan of the Company, any
unvested stock options or other incentive securities which were granted to
Employee during the term of this Agreement under the 2004 Plan or any such other
stock option or incentive compensation plan shall immediately vest on the date
of such termination of Employee’s employment, the expiration date of the
exercise period for such options or other securities shall be the earlier of (1)
one (1) year following the date of termination, or (2) the expiration of the
term of the option, and the Company shall take all actions necessary or
advisable to give effect to this Section 1(g)(ii)(A); and

(B)           all vested options or other incentive securities held by Employee
which were issued pursuant to the 2004 Plan or any such other plan shall be
exercisable pursuant to the terms of the stock option agreement or other
agreement(s) under which the options or other incentive securities were granted,
and the Company shall take all actions necessary or advisable to give effect to
this Section 1(g)(ii)(B).

Anything contained in this Section to the contrary notwithstanding, Employee
shall not be entitled to any of the benefits set forth in this Section 1(g)(ii)
if Employee either resigns and terminates such employment voluntarily (other
than for Good Reason, as described above) or is terminated by the Company for
Cause.

(iii)          Definition Of “Change in Control.”  The definition of “Change in
Control” set forth in the 2004 Plan is incorporated, and made a part hereof, by
reference.

(iv)          Definition Of “Acquiring Company.”  For purposes of Section 1(g)
of this Agreement, an “Acquiring Company” shall mean the resulting or surviving
corporation, or the company issuing cash or securities (or its ultimate parent
company), in a merger, sale, asset purchase, or assignment of all or
substantially all of the Company’s assets, consolidation or share exchange
involving the Company, or the successor corporation to the Company (whether in
any such transaction or otherwise).

2.             GENERAL RELEASE.  Notwithstanding anything in this Agreement to
the contrary, no payments shall be made or benefits provided by the Company
under Section 1unless Employee executes and does not revoke a general release in
favor of the Company and its affiliates, and its and their respective officers,
employees and directors.  A form of general release is attached hereto as
Exhibit A.

3.             CERTAIN EXCISE TAX PROVISIONS.  Notwithstanding anything herein
to the contrary:

(a)           Additional Payment.  In the event that (i) any payments or
benefits received or to be received by Employee in connection with Employee’s
employment with the Company (or termination thereof), whether under this
Agreement or otherwise (the “Total Payments”), would subject Employee to the
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) (such tax, the “Excise Tax”), and (ii) the amount of  total
“parachute payment” as defined in Section 280G(b) of the Code to be paid to the
Employee is equal to or greater than 110 percent (110%) of 2.99 times the
Employee’s “base amount” as defined in Section 280G(b)(3) of the Code (the “Safe
Harbor Amount”), then the Company shall pay Employee in cash an additional
amount (the “Gross-Up Payment”) such that the net amount retained by Employee
after deduction of any Excise Tax upon the Total Payments and any federal, state
and local income tax and Excise Tax upon the Gross-Up Payment

5


--------------------------------------------------------------------------------


 

shall be equal to the Total Payments.  Such payments shall be made by the
Company to Employee within thirty (30) days of Employee’s taxable year next
following Employee’s taxable year in which Employee remits the related taxes.

(b)           Reduced Payments.  In the event that (i) the Total Payments would
subject Employee to the Excise Tax, and (ii) the amount of the total “parachute
payment” as defined in Section 280G(b) of the Code to be paid to Employee is
less than 110% of the Safe Harbor Amount, then, only to the extent necessary to
eliminate the imposition of the Excise Tax, such payments and benefits shall be
reduced, in the order and of the type, mutually agreed to by Employee and the
Company.

(c)           Determinations.  All determinations required to be made, including
whether any of the Total Payments will be subject to the Excise Tax and the
amounts of such Excise Tax, shall be made by the Company’s regular auditors (the
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and to Employee within 10 days after a request
for such determinations are made by Employee or the Company.  Any such
determination by the Accounting Firm shall be binding upon the Company and
Employee.  For purposes of making any determination hereunder, Employee shall be
deemed to pay Federal, state and local income taxes at the highest marginal
rates applicable to Employee as of the date of the determination.

4.             SECTION 409A.  This Agreement is intended to meet the
requirements of the short-term deferral exemption under section 409A of the
Code.  However, if required by section 409A and if Employee is a “specified
employee” of a publicly traded corporation under section 409A of the Code,
payment of any amount under this Agreement shall be delayed for a period of six
(6) months after separation from service, as required by section 409A of the
Code.  The accumulated postponed amount shall be paid in a lump sum payment
within ten (10) days after the end of the six (6)-month period.  If Employee
dies during the postponement period prior to payment of the postponed amount,
the amounts withheld on account of section 409A shall be paid to the personal
representative of Employee’s estate within sixty (60) days after the date of
Employee’s death.  The determination of “specified employees” shall be made by
the Compensation Committee of the Board of Directors of the Company in
accordance with section 409A of the Code and the regulations issued thereunder.

5.             NON-COMPETITION; NON-SOLICITATION.

(a)           Restrictions.  Employee shall not, during the course of Employee’s
employment with the Company or for a period of twelve (12) months thereafter,
directly or indirectly:

(i)            be employed by, engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
(including as an individual, principal, agent employee, consultant or otherwise)
for, any Competing Entity which conducts its business within the Territory (as
the terms Competing Entity and Territory are hereinafter defined); provided,
however, that notwithstanding any of the foregoing, Employee may make solely
passive investments in any Competing Entity the common stock of which is
“publicly-held” and of which Employee shall not own or control, directly or
indirectly, in the aggregate securities which constitute 5% or more of the
voting power of such Competing Entity;

(ii)           solicit or divert any business or any customer or known
prospective customer from the Company or assist any person or entity in doing so
or attempting to do so;

(iii)          cause or seek to cause any person or entity to refrain from
dealing or doing business with the Company or assist any person or entity in
doing so; or

6


--------------------------------------------------------------------------------


 

(iv)          solicit for employment, or advise or recommend to any other person
or entity that he, she or it employ or solicit for employment or retention as an
employee or consultant, any person who is an employee of, or exclusive
consultant to, the Company.

(b)           Effect On The Company’s Obligations.  The Company’s obligation to
make payments and provide the other benefits pursuant to Section 1 above shall
terminate in the event that, and at such time as, Employee is in material breach
of Employee’s obligations set forth in Section 5(a) above.

(c)           Definitions.  For purposes of this Section 5:

(i)            “Competing Entity” means any entity which is presently or
hereafter principally engaged in any business of the type or character engaged
in or proposed to be engaged in by the Company from time to time during
Employee’s term of employment under this Agreement, including without
limitation, any business engaged in the discovery and development of human
therapeutic products for any of the same targets and for indications as products
the Company had in development or was marketing at any time during Employee’s
term of employment under this Agreement.

(ii)           “Territory” means North America, Europe and Japan.

Notwithstanding anything in the above to the contrary, Employee may engage in
the activities set forth in Section 5(a) hereof with the prior written consent
of the Company, which consent shall not be unreasonably withheld.  Further, in
determining whether a specific activity by Employee for a Competing Entity shall
be permitted, the Company will consider, among other things, the nature and
scope of (i) the duties to be performed by Employee and (ii) the business
activities of the Competing Entity at the time of Employee’s proposed engagement
by such entity.

(d)           Acknowledgement.  Employee acknowledges and agrees that the
covenants set forth in this Section 5 are reasonable and necessary in all
respects for the protection of the Company’s legitimate business interests
(including, without limitation, the Company’s confidential, proprietary
information and trade secrets and client good-will, which represents a
significant portion of the Company’s net worth and in which the Company has a
property interest).  Employee acknowledges and agrees that, in the event that
Employee breaches any of the covenants set forth in this Section 5, the Company
shall be irreparably harmed and shall not have an adequate remedy at law; and,
therefore, in the event of such a breach, the Company shall be entitled to
injunctive relief, in addition to (and not exclusive of) any other remedies
(including monetary damages) to which the Company may be entitled under law.  If
any covenant set forth in this Section 5 is deemed invalid or unenforceable for
any reason, it is the parties’ intention that such covenants be equitably
reformed or modified to the extent necessary (and only to such extent) to render
it valid and enforceable in all respects.  In the event that the time period and
geographic scope referenced above is deemed unreasonable, overbroad, or
otherwise invalid, it is the parties’ intention that the enforcing court shall
reduce or modify the time period and/or geographic scope to the extent necessary
(and only to such extent) to render such covenants reasonable, valid and
enforceable in all respects.

6.             ARBITRATION.  Any and all disputes between the parties (except
actions to enforce the provisions of Section 5 of this Agreement) arising under
or relating to this Agreement or any other dispute arising between the parties,
including claims arising under any employment discrimination laws, may be
adjudicated and resolved exclusively through binding arbitration before the
American Arbitration Association pursuant to the American Arbitration
Association’s then-in-effect National Rules for the

7


--------------------------------------------------------------------------------


 

Resolution of Employment Disputes (hereinafter, “Rules”).  The initiation and
conduct of any arbitration hereunder shall be in accordance with the Rules and,
unless expressly required by law, each side shall bear its own costs and counsel
fees in such arbitration.  Any arbitration hereunder shall be conducted in
Princeton, New Jersey or at such other location as mutually agreed by the
parties.  Any arbitration award shall be final and binding on the parties.  The
arbitrator shall have no authority to depart from, modify, or add to the written
terms of this Agreement.  The arbitration provisions of this Section 5 shall be
interpreted according to, and governed by, the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq., and any action pursuant to such Act to enforce any rights hereunder
shall be brought exclusively in any United States District Court in the State of
New Jersey.  The parties consent to the jurisdiction of (and the laying of venue
in) any such court.

7.             NOTICES.  For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

(a)

 

If to the Company, to:

 

 

 

 

 

 

 

Pharmacopeia, Inc.

 

 

 

3000 Eastpark Blvd.

 

 

 

Cranbury, NJ 08512

 

 

 

Attn.: General Counsel

 

 

 

 

 

(b)

 

If to Employee, to:

 

 

 

 

 

 

 

Eric J. Liebler

 

or to such other address as a party hereto shall designate to the other party by
like notice, provided that notice of a change of address shall be effective only
upon receipt thereof.

8.             WITHHOLDING TAXES.  All payments under this Agreement shall be
made subject to applicable tax withholding, and the Company shall withhold from
any payments under this Agreement all federal, state and local taxes as the
Company is required to withhold pursuant to any law or governmental rule or
regulation.  Except as specifically provided otherwise in this Agreement,
Employee shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

9.             WAIVER.  The waiver by the Company or Employee of any breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by Employee or the Company, as applicable, of any
provision of this Agreement.

10.          SEVERABILITY.  The parties have carefully reviewed the provisions
of this Agreement and agree that they are fair and equitable.  However, in light
of the possibility of differing interpretations of law and changes of
circumstances, the parties agree that in the event that any section, paragraph
or term of this Agreement shall be determined to be invalid or unenforceable by
any competent authority or tribunal for any reason, the remainder of this
Agreement shall be unaffected thereby and shall remain in full force and
effect.  Moreover, if any of the provisions of this Agreement is determined by a
court of competent jurisdiction to be excessively broad as to duration,
activity, geographic application or subject, it shall be construed by limiting
or reducing it to the extent legally permitted so as to be enforceable to the
extent compatible with then applicable law.

8


--------------------------------------------------------------------------------


 

11.          SUCCESSORS AND ASSIGNS.  This Agreement shall bind and inure to the
benefit of the successors and assigns of the Company and the heirs, executors or
personal representatives of Employee.  This Agreement may not be assigned by
Employee.  This Agreement may be assigned to any successor in interest to the
Company (including by way of merger, consolidation or reorganization, or by way
of any assignment of all or substantially all of the Company’s assets, business
or properties), and Employee hereby consents to such assignment.

12.          ENTIRE AGREEMENT; AMENDMENTS.  This Agreement, the Letter Agreement
and the applicable bylaws and policies of the Company, constitute the entire
Agreement between the parties hereto and there are no other understandings,
agreements or representations, expressed or implied.  This Agreement supersedes
any and all prior or contemporaneous agreements, oral or written, concerning
Employee’s employment and compensation.  This Agreement may be amended only in
writing signed by Employee and the Chief Executive Officer or the General
Counsel of the Company.

13.          COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

14.          GOVERNING LAW; FORUM SELECTION.  This Agreement shall be governed
by and construed in accordance with the laws (other than conflicts of laws
principles) of the State of New Jersey applicable to contracts executed in and
to be performed entirely within such State.  The parties consent to jurisdiction
and laying of venue in the state and federal courts of New Jersey for purposes
of resolving disputes under this Agreement.

15.          COMPLIANCE WITH LAW.  This Agreement is intended to comply with the
requirements of section 409A of the Code, and specifically, with the short term
deferral exemption of section 409A, and shall in all respects be administered in
accordance with section 409A.  Notwithstanding anything in the Agreement to the
contrary, distributions may only be made under the Agreement upon an event and
in a manner permitted by section 409A of the Code or an applicable exemption. 
All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under section 409A.  For
purposes of section 409A of the Code, the right to a series of payments under
this Agreement shall be treated as a right to a series of separate payments.
 All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (a) any reimbursement
shall be for expenses incurred during Employee’s lifetime (or during a shorter
period of time specified in this Agreement), (b) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (c) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

9


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

PHARMACOPEIA, INC.

 

 

 

 

 

 

 

 

By

/s/ Stephen C. Costalas

 

 

 

Stephen C. Costalas, Esq.

 

 

 

Executive Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

By

 

/s/ Eric J. Liebler

 

 

 

 

Eric J. Liebler

 

10


--------------------------------------------------------------------------------


 

EXHIBIT A

General Release

IN CONSIDERATION OF the terms and conditions contained in the Severance
Agreement, dated as of the 6th day of September, 2007, (the “Severance
Agreement”) by and between Eric J. Liebler (“Employee”) and Pharmacopeia, Inc.
(the “Company”), and for other good and valuable consideration, the receipt of
which is hereby acknowledged, Employee on behalf of Employee and his or her
heirs, executors, administrators, and assigns, releases and discharges the
Company and its subsidiaries, divisions, affiliates and parents, and their
respective past, current and future officers, directors, employees, agents,
and/or owners, and their respective successors, and assigns and any other person
or entity claimed to be jointly or severally liable with the Company or any of
the aforementioned persons or entities (collectively the “Released Parties”)
from any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
and demands whatsoever (“Claims “) which Employee and his heirs, executors,
administrators, and assigns have, had, or may hereafter have, against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof. 
This General Release of Claims includes, without limitation, any and all matters
relating to Employee’s employment by the Company and the cessation thereof, and
any and all matters arising under any federal, state, or local statute, rule, or
regulation, or principle of contract law or common law, including but not
limited to, the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§
2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000 et seq., the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§2101 et seq.,
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq. (“ERISA”), the New Jersey Law Against Discrimination, N.J.S.A. 10:15-1,
et seq., the New Jersey Conscientious Executive Protection Act, N.J.S.A. 34:19-1
to 19-8, the New Jersey Wage and Hour Act, N.J.S.A. 34-11-56a, et seq., and any
other equivalent or similar federal, state, or local statute; provided, however,
that Employee does not release or discharge the Released Parties from (i) any of
the Company’s obligations to Employee under the Severance Agreement, and (ii)
any vested benefits to which Employee may be entitled under any employee benefit
plan or program subject to ERISA.  It is understood that nothing in this General
Release is to be construed as an admission on behalf of the Released Parties of
any wrongdoing with respect to Employee, any such wrongdoing being expressly
denied.

Employee represents and warrants that Employee fully understands the terms of
this General Release, that Employee is hereby advised to consult with legal
counsel before signing, and that Employee knowingly and voluntarily, of
Employee’s own free will, without any duress, being fully informed, and after
due deliberation, accepts its terms and signs below as Employee’s own free act. 
Except as otherwise provided herein, Employee understands that as a result of
executing this General Release, Employee will not have the right to assert that
the Company or any other of the Released Parties unlawfully terminated
Employee’s employment or violated any of Employee’s rights in connection with
Employee’s employment or otherwise.

Employee further represents and warrants that Employee has not filed, and will
not initiate, or cause to be initiated on Employee’s behalf any complaint,
charge, claim, or proceeding against any of the Released Parties before any
federal, state, or local agency, court, or other body relating to any claims
barred or released in this General Release thereof, and will not voluntarily
participate in such a proceeding.  However, nothing in this General Release
shall preclude or prevent Employee from filing a claim, which challenges the
validity of this General Release solely with respect to Employee’s waiver of any
losses arising under the ADEA. Employee shall not accept any relief obtained on
Employee’s behalf

A-1


--------------------------------------------------------------------------------


 

by any government agency, private party, class, or otherwise with respect to any
claims covered by this General Release.

Employee may take twenty-one (21) days to consider whether to execute this
General Release.  Upon Employee’s execution of this General Release, Employee
will have seven (7) days after such execution in which Employee may revoke such
execution.  In the event of revocation, Employee must present written notice of
such revocation to the Company’s Chief Executive Officer.  If seven (7) days
pass without receipt of such notice of revocation, this General Release shall
become binding and effective on the eighth (8th) day after the execution hereof
(the “Effective Date”).

INTENDING TO BE LEGALLY BOUND, Employee hereby sets Employee’s hand below:

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

*              *              *

 

NOTARIZATION

State of

 

 

)

 

 

 

 

 

 

 

 

County of

 

 

)

ss.

 

 

On this              day of                        in the year            before
me, the undersigned, personally appeared
                                                                  ; personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that he executed the same in his capacity as an individual, and that by
his signature on the instrument he executed such instrument, and that such
individual made such appearance before the undersigned.

 

 

 

 

Notary Public

 

 

A-2


--------------------------------------------------------------------------------